United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2161
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Mikato Fulks

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                            Submitted: January 15, 2016
                              Filed: January 21, 2016
                                   [Unpublished]
                                  ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

      Mikato Fulks directly appeals after he pleaded guilty, pursuant to a written plea
agreement, to a felon-in-possession offense, and the district court1 sentenced him

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
within the Guidelines range to 70 months in prison and three years of supervised
release. His counsel has moved to withdraw, and in a brief filed under Anders v.
California, 386 U.S. 738 (1967), he challenges the substantive reasonableness of
Fulks’s sentence. In a pro se supplemental brief, Fulks argues that defense counsel
railroaded him, with failed promises of sentencing leniency, into accepting a guilty
plea on an unjustly brought charge.

       Upon careful review, we conclude that the district court did not abuse its
discretion in refusing to vary below the Guidelines range, and that the resulting
sentence is not substantively unreasonable. See United States v. Feemster, 572 F.3d
455, 461 (8th Cir. 2009) (en banc) (standard of review); United States v. Jordan, 573
F.3d 586, 590 (8th Cir. 2009). As to the pro se arguments, we decline to review any
ineffective-assistance claims in this direct criminal appeal, see United States v.
Looking Cloud, 419 F.3d 781, 788-89 (8th Cir. 2005); and to the extent Fulks
suggests that his guilty plea was involuntary, this newly raised contention is not
properly before us, see United States v. Murphy, 899 F.2d 714, 716 (8th Cir. 1990).
Finally, having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues.

      Accordingly, we affirm. Counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-